DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widmer (US 2015/0073642).

As for claim(s) 1-3, Widmer discloses the invention as claimed, including:

1. A non-contact power supply device supplying power in a non-contacting manner to a battery provided in an electric vehicle, comprising: 

a power transmitter that includes a power transmission coil and a housing accommodating the power transmission coil and that transmits power to the electric vehicle stopped at the stopping position from the power transmission coil [fig. 17, element 102; fig. 26B, elements 2602 as well as 2604 – elements 102 and 2602 having power transmission coils – paragraphs 0129, 0201], wherein the guide comprises 
two guide parts disposed apart from each other in a width direction of the electric vehicle with a space greater than a width of the electric vehicle [Fig. 17A, the width of the space with guides is wider than the vehicle and with indents that are narrower at the far end of the space than the vehicle], and 
a vehicle stopper that is disposed at a far side in a moving direction of the electric vehicle [fig. 17, element 102; fig. 26B, elements 2602 as well as 2604, which both serve as guides with stopping features; paragraphs 0175, 0185].  
2. The non-contact power supply device according to claim 1, wherein the space between the two guide parts in the width direction of the vehicle is made wider at an entrance side than at the far side in the moving direction of the electric vehicle [see as cited in claim 1, wherein the space is wider at entrance side of fig. 17A than the far side of Fig. 17A].  
3. The non-contact power supply device according to claim 1, wherein the housing that is disposed between the two guide parts and at a position closer to an entrance side .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US 2015/0073642) in view of Lee (US 2018/0118043).

As for claim 4, Widmer discloses the invention substantially as claimed, including the non-contact power supplying device as cited above in the rejection of claims 1-3.

Widmer does not specifically disclose:
4. The non-contact power supply device according to claim 3, wherein each of the two guide parts has a height greater than a top surface of the housing.  

Lee discloses a non-contact power supply device, wherein each of the two guide parts has a height greater than a top surface of the housing [Figs. 1 and 5, elements 3, 6].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Widmer and Lee because having a structure with guide parts having a height greater than a top surface of a housing would provide alignment with safety features to the power supply device.  One of ordinary skill would seek to include structure with alignment and safety features into the power supply device which would add benefit including a reduced chance damage to the structure or vehicle.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including: 
5. The non-contact power supply device according to claim 1, wherein the housing comprises a cover configured to be opened and closed, and an opening and closing mechanism that opens the cover by a weight of the electric vehicle when the electric vehicle is stopped at the stopping position.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 25, 2021